DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 04/25/2022 have been considered. As directed by the amendment, claims 25, 26,29 are amended, claims 33-34 are added. Accordingly, an action on the merits follows regarding claims 16-18, 20-34.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 24-25, 27-28, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199)(hereinafter Tatomir) in view of Busch(US 20080142151)(hereinafter Busch).
Regarding claim 16, Tatomir teaches a protective helmet comprising a shell comprising a shell material, wherein the helmet shell has a blind hole (fig 11, hole 20 is covered by the base 32), wherein a threaded sleeve (60) is introduced into the blind hole, wherein the threaded sleeve (60) has an outer thread (at a threaded terminal end 64) that penetrates into the shell material which surrounds the blind hole in a peripheral direction (fig 11), and wherein the threaded sleeve has an inner thread (at a threaded interior receptacle 70) for connecting to a screw means (42) having an outer thread (fig 11). Tatomir does not teach a ballistic protective helmet comprising a shell material that is produced from a number of textile layers connected in a connection matrix. However, in the same field of endeavor, Busch teaches a ballistic protective helmet (fig 9) comprising a shell comprising a shell material that is produced from a number of textile layers connected in a connection matrix (fig 9, abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the shell material produced from a number of textile layers connected in a connection matrix a taught by Busch for the benefit of providing a protective armour made of a textile laminate which absorbs an impact sufficiently on one hand and keeps the person to be protected from suffering injuries on the other hand (Busch, para [0002]).
Regarding claim 18, Tatomir teaches the terminal end 64 and neck 66 of the spacer 60 fitted into the hole, the terminal end 64 having a length S2 of about 0.22 inches, and the neck 66 having a length S4 that is about 0.03 inches, then the hole has a depth about 0.25 inches (about 6.3 mm). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different depth range of the blind hole, i.e. from 4mm to 10mm in order to fit with different sizes of the fitted sleeve. In re Aller, 105 USPQ 233.
Regarding claim 24, Tatomir teaches the screwing means (42) having an outer thread is screwed into the threaded sleeve (60)(figs 10,11).
Regarding claim 25, Tatomir teaches the screwing means has a head that has a head width which is larger than the outer diameter of the outer thread of the screwing means. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of head width of the screwing means, i.e. two to four times as large as an outer diameter of the outer thread of the screwing means for the benefit of providing enlarged bearing area at the head of the screwing means. In re Aller, 105 USPQ 233.
Regarding claim 27, Tatomir teaches the threaded sleeve comprises a shoulder (annotated fig 11).

    PNG
    media_image1.png
    369
    569
    media_image1.png
    Greyscale

Regarding claim 28, Tatomir teaches the threaded sleeve serves to attach at least one component to the protective helmet (fig 11, the sleeve serves to attach the face shield 16 to the protective helmet).
Regarding claim 31, Tatomir teaches a plurality of threaded sleeves are introduced into a plurality of blind holes (fig 1).
Regarding claim 32, Tatomir teaches at least a fraction of the plurality of blind holes are introduced symmetrical to each other into the shell (fig 1).
Regarding claim 33, Tatomir teaches the at least one component (face shield 16) is accommodated at the threaded sleeve (60) by means of the screwing means (fig 11).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Kato (US 20090288242)(hereinafter Kato).
Regarding claim 17, Tatomir does not teach the threaded sleeve is glued in the blind hole. However, in the same field of endeavor, Kato teaches the threaded sleeve (14) is glued in the attaching hole 11a using adhesive (para [0049]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the threaded sleeve of Tatomir is glued in the attaching hole as taught by Kato for the benefit of providing a firm attachment between the threaded sleeve and the blind hole of Tatomir.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Farber (US 2016012370)(hereinafter Farber).
Regarding claim 20, Tatomir does not teach the outer thread of the threaded sleeve has a thread pitch of 1/7 to 3/7 relative to an outer diameter of the threaded sleeve. However, in the field of fastening or securing constructional elements, Farber teaches the pitch of the thread of the threaded sleeve is in the range of 0.25 to 0.65 times the outer diameter of the threaded sleeve (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the relative dimension between the thread pitch and the outer diameter as taught by Farber in order to provide a threaded sleeve with which the screwing-in process is facilitated, the assembly takes place securely perpendicularly to the workpiece and after the screwing-in a stable and loadable connection between threaded sleeve and material is ensured (Farber, para [0004]). It is also obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of the relative dimension between the thread pitch and the outer diameter of the threaded sleeve, i.e. 1/7 to 3/7 in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Regarding claim 21, Tatormir does not teach the outer thread of the threaded sleeve has a thread depth of 3/28 to 2/7 relative to an outer diameter of the threaded sleeve. However, in the field of fastening or securing constructional elements, Farber teaches the thread depth of the threaded sleeve is in the range of 0.03 times to 0.15 times the outer diameter of the threaded sleeve (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the relative dimension between the thread depth and the outer diameter as taught by Farber in order to provide a threaded sleeve with which the screwing-in process is facilitated, the assembly takes place securely perpendicularly to the workpiece and after the screwing-in a stable and loadable connection between threaded sleeve and material is ensured (Farber, para [0004]). It is also obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of the relative dimension between the thread depth and the outer diameter of the threaded sleeve, i.e. 3/28 to 2/7 in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Simpson (US 20190383319)(hereinafter Simpson).
Regarding claim 22, Tatomir does not teach the threaded sleeve has a wall thickness of 0.5mm to 3mm. However, in the field of fastening or securing constructional elements, Simpson teaches the sleeve wall thickness 124 may be approximately 0.015 to 0.03 inch, 0.030 to 0.050 inch, or not limited to the noted ranges (para [0060]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the wall thickness as taught y Simpson for the benefit of joining two or more components of a structural assembly together. It is also obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of the wall thickness of the threaded sleeve in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Kuhlmann (US 4122753)(hereinafter Kuhlmann).
Regarding claim 23, Tatomir does not teach the threaded sleeve has a warning color, at least on a part that is visible in a state in which the threaded sleeve is introduced into the blind hole. However, in the field of fastening or securing constructional elements, Kuhlmann teaches the spacer sleeves (14, 39, 56) can be provided with a conspicuous color scheme so that the observation of these sleeves can be easily effected in order to afford a visual indication of the state of the anchoring operation (column 10, lines 40-45). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the threaded sleeve of Tatomir with the color scheme as taught by Kuhlmann for the benefit of affording a visual indication of the state of the anchoring operation. Then the modified Tatomir teaches the threaded sleeve has a warning color, at least on a part that is visible in a state in which the threaded sleeve is introduced into the blind hole.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Humm (DE 102013215291)(hereinafter Humm).
Regarding claim 26, Tatomir does not teach the head has a thickness at a thinnest point that is greater than a wall thick ness of the threaded sleeve. However, in the filed of fastening or securing constructional elements, Humm teaches in fig 10, the head of the screw 33 has a thickness at a thinnest point which seems to be greater than a wall thickness of the threaded sleeve 30. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the head of the screw of Tatomir has a thickness at a thinnest point greater than a wall thickness of the threaded sleeve as taught by Humm for the benefit of providing enlarged bearing area at the head of the screwing means in comparison with the wall thickness of the sleeve.
Claims 29-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Hong (US 5394566)(hereinafter Hong).
Regarding claim 29, Tatomir teaches the threaded sleeve serves to attach the face shield (16), wherein the face shield is accommodated at the threaded sleeve by means of the screwing means (fig 11). Tatomir does not teach the at least one first component is accommodated between the shell of the protective helmet and the shoulder of the threaded sleeve. However, in the same field of endeavor, Hong teaches in fig 4, the face shield frame (20) is accommodated between the shell (22) of the protective helmet and the shoulder of the threaded sleeve (shield cover flange 74 with shield cover teeth 72, which passes through face shield frame end tap aperture and into helmet well 82). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with attachment of face shield frame to the helmet as taught by Hong for the benefit of facilitating in attaching the face shield to the face shield frame and also attaching the frame to the helmet.
Regarding claim 30, Tatomir teaches the at least one component is a face shield (fig 11).
Regarding claim 34, Tatomir teaches the threaded sleeve serves to attach the face shield (16), wherein the face shield is accommodated at the threaded sleeve by means of the screwing means (fig 11). Tatomir also teaches in para [0032], the mounting assembly 30 may be used to mount a visor, a full face shield, or cage to helmet 12. And in fig 1, Tatomir teaches a plurality of mounting assemblies. Then Tatomir teaches the threaded sleeve serves to attach at least one second component to the protective helmet, wherein the at least one second component is accommodated at the threaded sleeve by means of the screwing means. Tatomir does not teach the at least one first component is accommodated between the shell of the protective helmet and the shoulder of the threaded sleeve. However, in the same field of endeavor, Hong teaches in fig 4, the face shield frame (20) is accommodated between the shell (22) of the protective helmet and the shoulder of the threaded sleeve (shield cover flange 74 with shield cover teeth 72, which passes through face shield frame end tap aperture and into helmet well 82). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with attachment of face shield frame to the helmet as taught by Hong for the benefit of facilitating in attaching the face shield to the face shield frame and also attaching the frame to the helmet.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Tatomir does not teach “a blind hole”, as the Applicant does not define the structure of “a blind hole” in the claim and/or in the specification, Tatomir does teach the helmet shell has a blind hole (fig 11, hole 20 is covered by the base 32, and the base 32 is considered to be a bottom part of the shell material).
In response to the Applicant’s arguments that Tatomir does not teach “the threaded sleeve has an outer thread that penetrates into the shell material which surrounds the blind hole in a peripheral direction”, Tatomir does teach the threaded sleeve (60) has an outer thread (at a threaded terminal end 64) that penetrates into the shell material which surrounds the blind hole in a peripheral direction (fig 11, the base 32 is considered to be a bottom part of the shell material, then the outer thread of the threaded sleeve penetrates into the material of the base or the material of the shell.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/U.T.N./Examiner, Art Unit 3732  


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732